Citation Nr: 0722756	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the left leg has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for migraine 
headaches has been submitted.

3.  Entitlement to service connection for peptic acid 
syndrome.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for blood in stool.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

8.  Entitlement to service connection for degenerative joint 
disease of the left arm.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, from January 1983 to October 1987 and from September 
1990 to May 1991.  The veteran had active duty in the United 
States Army as well as service in the Army National Guard.  
It also appears that the veteran has recently enlisted in the 
Navy National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

It is noted that the RO denied claims of service connection 
for migraine headaches and arthritis (degenerative joint 
disease) of the left leg in an August 1997 rating decision.  
The veteran was properly notified of the adverse action and 
did not file an appeal.  As such, new and material evidence 
must be received in order to reopen these claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It is also 
noted that the veteran, during his October 2005 hearing 
before the undersigned Veterans Law Judge (a transcript of 
which has been associated with the claims folder), clarified 
that he was seeking service connection for arthritis of the 
left arm.  As such, the Board has restyled the issue on 
appeal to reflect his stated interests.


FINDINGS OF FACT

1.  Evidence received since the October 1997 RO decision is 
new to the claims file, but does not relate to unestablished 
facts necessary to substantiate the claims of whether 
degenerative joint disease of the left leg and migraines were 
incurred or aggravated in service, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

2.  The veteran's peptic acid syndrome is not the result of a 
disease or injury in service.

3.  The veteran's hypertension is not the result of a disease 
or injury in service.

4.  Blood in the veteran's stool is not the result of a 
disease or injury in service, and has been attributed to 
hemorrhoids. 

5.  Chronic high cholesterol and disability from high 
cholesterol are not shown.

6.  Carpal tunnel syndrome of the right wrist is not the 
result of a disease or injury in service.

7.  Degenerative joint disease (arthritis) of the left arm is 
not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for degenerative 
joint disease of the left leg and migraines; the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).
2.  Service connection for peptic acid syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  Service connection for blood in stool is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5.  Service connection for hyperlipidemia (high cholesterol) 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

6.  Service connection for carpal tunnel syndrome of the 
right wrist is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

7.  Service connection for degenerative joint disease of the 
left arm is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. § § 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in August 2002, April 2004 
and March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim(s).  The 
aforementioned letters told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the VCAA letter sent to the 
veteran in March 2006 fully complied with the provisions set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material claims.  Specifically, the letter informed 
the veteran that his prior claims of entitlement to service 
connection for migraine headaches and degenerative joint 
disease (arthritis) of the left leg required new and material 
evidence to be reopened.  It was noted that these claims had 
been previously denied because there were no records showing 
chronic disabilities subject to service connection, and 
therefore any evidence submitted in the current claims must 
relate to that fact.  See March 2006 VCAA letter.  As such, 
the Board may proceed to adjudicate these matters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).  The veteran alleges however, that 
an apparent large number of his service medical records are 
missing from the claims folder.  Pursuant to Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), the Board's duty to 
assist a claimant in developing his claim is heightened in 
cases in which the appellant's service medical records are 
lost or destroyed and includes the obligation to search for 
alternate medical records.  See also Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).

In the representative's June 2007 written brief presentation, 
the unavailability of the veteran's service medical records 
was raised.  Specifically, the veteran's representative 
compared the case at bar with the United States Court of 
Appeals for Veterans Claims (Court) case of Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Board does not find 
this comparison persuasive.  In Washington, the veteran 
alleged that he had received treatment for his hip disability 
during service, was unaware that his service medical records 
were missing, did not submit buddy statements, obtained 
private medical nexus opinions and the RO failed to search 
for alternate sources to corroborate the veteran's testimony 
that he suffered from a hip injury in service.  In sum, the 
RO failed in its duty to assist him in searching for 
alternate avenues to substantiate his claim.  All the facts 
of the present case speak to the contrary.  

First and foremost, in Washington, the veteran's records were 
lost while in VA's possession.  In the present case, a formal 
finding was issued in March 1997 that the National Personnel 
Records Center was unable to locate the veteran's service 
medical records.  Secondly, the veteran has stated that he 
did not seek treatment for his presently claimed disabilities 
in service.  Third, he was fully aware that his service 
records were missing and indeed submitted buddy statements in 
support of his claims.  In fact, the RO made all efforts to 
contact the Texas Adjutant General and the Texas Army 
National Guard in order to obtain any available service 
medical records for the veteran.  Finally, there are no 
medical nexus opinions of record, as there was no evidence of 
chronic disabilities in service, or thereafter.  The Board 
finds that VA has discharged its heightened duty to assist 
the veteran in obtaining additional evidence in support of 
his claim, despite his missing service records.  The evidence 
of record is sufficient to base a decision upon.

The veteran was afforded medical examinations in October, 
November and December 2002 and in May 2004 to determine 
whether his claimed disabilities could be directly attributed 
to service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a post-service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The veteran contends that his degenerative joint disease of 
the left leg and migraines first manifested during service.  
The veteran brought claims for these conditions in February 
1997.  He was denied by a rating decision of the RO in 
October 1997, finding essentially that there was no evidence 
of in-service incurrence, nor did the disorder manifest 
within one year of service.  The veteran did not appeal the 
October 1997 denial.  That decision is final.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & West Supp. 2006).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease, peptic ulcer disease, and hypertension become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

As the previous denial of service connection was premised on 
a finding that there was no evidence of complaints or 
treatment for the veteran's degenerative joint disease of the 
left leg and migraine headaches in service, for evidence to 
be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show that the veteran's 
degenerative joint disease of the left leg and migraine 
headaches were incurred or aggravated by service or 
manifested within one year of service.

The RO received the veteran's VA and private treatment 
records diagnosing these conditions, as well as the VA 
examination reports, dated in October 2002 and May 2004.  
Additionally, some service medical records were obtained from 
the Texas Adjutant General.  38 C.F.R. § 3.156(c).  This 
"new" evidence is not material, however.  The newly 
received evidence does not contain any indication of 
treatment for degenerative joint disease or migraine 
headaches in service, nor was a medical nexus provided 
relating the veteran's current disabilities to service.  As 
discussed above, VA has made numerous attempts to obtain the 
veteran's service medical records, but no further records 
were located.  There are no further records identified by the 
veteran as available to bridge the remaining gap to service 
or the presumptive period.

The Board finds that the evidence received since 1997, while 
relating to unestablished facts necessary to substantiate the 
claims, does not raise a reasonable possibility of 
substantiating the claims.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claims for 
service connection for degenerative joint disease of the left 
leg and migraine headaches is denied.

Service Connection on the Merits

As a preliminary matter, the Board notes that the veteran 
contends that his remaining claims of entitlement to service 
connection are the result of his time in the Persian Gulf.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The Board notes that although the veteran sincerely believes 
that his current disabilities are the result of his time 
spent in the Southwest Asia theater of operations, all of his 
disabilities, however, have known clinical diagnoses.  Thus, 
38 C.F.R. § 3.317 is not for application.

Peptic Acid Syndrome

The veteran contends that his currently diagnosed stomach 
disorder is the result of his time spent in service.

There is no evidence of any complaints or treatment for 
peptic acid syndrome in the veteran's service medical 
records.  There is no evidence of peptic ulcer disease within 
one year of the veteran's service separation.  In October 
2002, the VA examination report diagnosed the veteran with 
peptic acid syndrome, but did not provide any medical nexus 
to the veteran's periods of service.  The only additional 
evidence of record that supports the veteran's claim is the 
lay statement from D.R. who noted that she had known the 
veteran for the prior 10 years and had seen the veteran seek 
treatment for his stomach problems.  While the Board 
acknowledges D.R.'s statements of what she witnessed, she is 
not a medical professional who can establish a diagnosis nor 
determine the etiology of the veteran's stomach disorder.  
See Espiritu, supra.  Additionally, the veteran's own 
personal statements cannot serve as a basis to grant the 
claim, as he is also not a medical professional.  Id. 

The October 2002 VA examination report noted that the veteran 
suffered from heartburn, for which he took Rolaids.  It was 
noted that he also had been taking naproxen for the prior two 
years and these complaints had been present since he began 
that medication.  The veteran was also noted to abuse ethanol 
and cocaine.  The examiner diagnosed the veteran with peptic 
acid syndrome secondary to ethanol and cocaine abuse.

There being no evidence of peptic acid syndrome in service 
and no medical nexus, the veteran's claim must fail.  See 
Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
peptic acid syndrome is related to service.  There is not an 
approximate balance of evidence.  

Hypertension

The veteran contends that his currently diagnosed 
hypertension is the result of his time spent in service.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

A May 2004 VA examination report reflects the history that 
the veteran had been a known hypertensive since September 
2000.  Other evidence on file shows that hypertension was 
documented during the course of private treatment in April 
2002.  There is no evidence to support a finding that the 
veteran's hypertension was compensable to a 10 percent degree 
within the first post-service year.  Therefore, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A DD Form 2808 enlistment examination for the Navy Reserves, 
dated in November 2004 reflects that the veteran's blood 
pressure was 137 systolic and 90 diastolic.  This finding 
alone does not meet VA's definition of qualifying high blood 
pressure.  Id.  There is no other evidence that supports the 
veteran's contention that he suffered from high blood 
pressure in service.

The only other evidence of record in support of the veteran's 
claim is his own personal contention that hypertension is 
related to his time in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, lacking evidence of hypertension in service, no 
diagnosis of hypertension within one year of discharge and no 
medical nexus statement, the veteran's claim must fail.  See 
Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
hypertension is related to service.  There is not an 
approximate balance of evidence.  

Blood in Stool

The veteran contends that his current blood in stool is the 
result of his time on active duty.  During his Board hearing 
testimony in October 2005, the veteran stated that he began 
to experience this condition upon returning to the United 
States from Desert Storm.

Review of the veteran's service medical records was 
completely negative for any complaints of or treatment for 
blood in stool.  

The October 2002 VA examination report noted that the veteran 
complained of blood in his stool for the prior year, on and 
off.  The examiner noted the veteran had no constipation and 
no history of hemorrhoids.  The veteran did not report taking 
any medication for this condition.  The examiner concluded 
that this condition was gastrointestinal.  In November 2002, 
the veteran participated in a VA gastroenterology 
examination.  The examiner diagnosed the veteran with a 
history of bright red blood per rectum which was suspected to 
be of anorectal origin, most likely related to internal 
hemorrhoids and not related to the Persian Gulf.  The veteran 
was recommended to have a colonoscopy to absolutely exclude 
any other obvious abnormality of the colon, specifically 
inflammatory bowel disease (though at the time of the 
examination, nothing suggested this.)  In December 2002, the 
veteran underwent a colonoscopy.  The impression was internal 
hemorrhoids and an otherwise normal examination of the cecum.

The only remaining evidence submitted by the veteran is the 
lay statement of M.F., indicating that the veteran had blood 
in his stool.  There is no evidence of record to indicate 
that the veteran suffered from this condition in service, and 
no medical opinion to connect his current disability to 
service.  The veteran's claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that blood in the 
stool is related to service.  There is not an approximate 
balance of evidence.  

Hyperlipidemia

The veteran contends that his current high cholesterol is the 
result of his time in service.  Review of the veteran's 
service medical records do no indicate that he suffered from 
high cholesterol while in service.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding.  It is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that chronic high cholesterol is not 
present but that, even if it is, the record does not contain 
competent evidence of disability from high cholesterol.  In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Carpal Tunnel Syndrome, Right Wrist

The veteran alleges that his right wrist pain is due to his 
military occupational specialty (MOS) of handling fuel.  He 
noted that be pumped gas into helicopters, tanks, etc. and 
had to drag fuel lines up to 100 feet.  See Travel Board 
transcript, October 2005.

Review of the veteran's service medical records did not 
indicate that he complained of or received treatment for a 
right wrist disability.  On the October 2002 VA examination 
report, the veteran stated that he sometimes developed aches 
of the right forearm, accompanied by tingling of the first 
three fingers whether the hand was at rest or active.  This 
condition could continue for one week, either once per month 
or once every two months.  It did not interfere with his 
manual activities.  As the time, the veteran worked as a 
cook.  No electromyography had been done, and the veteran 
indicated that he had not sought medical treatment for this 
condition.  The examiner diagnosed the veteran with right 
wrist carpal tunnel syndrome of the median nerve.

Though the veteran has a current diagnosis of carpal tunnel 
syndrome, there is no evidence that he suffered from this 
condition during service, and no medical nexus to connect his 
disability to his time in service.  The veteran's claim must 
fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
carpal tunnel syndrome of the right wrist is related to 
service.  There is not an approximate balance of evidence.  

Degenerative Joint Disease, Left Arm

The veteran alleges that his currently diagnosed arthritis of 
the left arm is the result of a disease or injury in service.

Review of the veteran's service medical records do not reveal 
any complaints of or treatment for arthritis of the left arm.  
There is no evidence of such within 1 year of the veteran's 
service discharge.  In March and August 2001, the veteran was 
seen at a VA Medical Center (VAMC) and diagnosed with a 
history of degenerative joint disease.  The veteran 
complained of tingling of the left arm in September 2002.  
See Georgetown Community Clinic treatment note, September 9, 
2002.  The examiner questioned whether the veteran suffered 
from peripheral neuropathy.  However, the October 2002 VA 
examination report indicated that all neurological testing 
was unremarkable, except for dyslipidemia.

Again, there is no evidence that the veteran suffered from 
this condition in service, nor is there a medical opinion to 
link the current disability to service.  The veteran's claim 
must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
degenerative joint disease of the left arm related to 
service.  There is not an approximate balance of evidence.  


ORDER


The appeal to reopen the claim for service connection for 
degenerative joint disease of the left leg is denied.

The appeal to reopen the claim for service connection for 
migraine headaches is denied.

Entitlement to service connection for peptic acid syndrome.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for blood in stool is 
denied.

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.
Entitlement to service connection for degenerative joint 
disease of the left arm is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


